Proceeding pursuant to CPLR article 78 to review a determination of the respondent Rozzi, Commissioner of Police of the Nassau County Police Department, dated November 27, 1985, which found the petitioner guilty of a violation of the rules and regulations of the Nassau County Police Department and imposed a fine of three days’ pay.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
*493The record demonstrates that the petitioner was aware of the requirement that he was to report for turnout at 10:30 p.m. on March 19, 1984. Accordingly, he has no basis to argue that the rule and regulation which he has been found to have violated, was unconstitutionally vague. Further, the penalty imposed, a fine of three days’ pay, did not constitute an abuse of discretion and was not so disproportionate to the offense as to shock one’s sense of fairness. Mollen, P. J., Brown, Weinstein, Fiber and Harwood, JJ., concur.